concurring:
I concur in the judgment denying the petition for review, but for reasons other than those offered in the majority opinion.
In explaining its refusal to consider Rivera’s illegal alienage as a factor relevant to “disability,” the Benefits Review Board did not suggest that Rivera had no capacity to work prior to the injury. (After all, he did have the capacity to work at United Masonry.) Nor was it stated that illegal aliens are in fact employable. Rather, the rationale of the Board’s admittedly murky opinion seems to be this: “Claimant’s illegal status should not enable him to obtain a benefit unavailable to legal, injured workers, who are of the same age with the same educational and vocational backgrounds, and who have similar work restrictions.” Rivera v. United Masonry, Inc., Benefits Review Board No. 88-1806, at 5 (Oct. 30, 1990). Whatever the merits of this rationale, it constitutes a reasonable interpretation of an ambiguous statute and therefore demands our deference.